ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on July 12, 2022.
The application has been amended as follows: 
Claims:
1. (Currently amended) A for a gas turbine, the combustor liner comprising :
at least one monolithic ceramic block having a first face exposed to the combustion chamber and a second face opposite the first face, and
a 3D fabric of ceramic fibers extending from a first fabric face to a second fabric face opposite the first fabric face, the 3D fabric of ceramic fibers having an embedded portion embedded inside the at least one monolithic ceramic block and having a free fiber portion extending outside the second face of the monolithic ceramic block, away from the combustion chamber, the first fabric face embedded inside the monolithic ceramic block, the second fabric face located outside the monolithic ceramic block, the free fiber portion being free of the at least one monolithic ceramic block, a ceramic fiber of the ceramic fibers extending from within the at least one monolithic ceramic block to outside of the at least one monolithic ceramic block across the second face of the at least one monolithic ceramic block.

2. (Currently amended) The combustor liner of claim 1 further comprising at least one slot formed in the first face of the monolithic ceramic block, the at least one slot being configured to initiate cracking, wherein the ceramic fibers extending outside the second face bridge a thickness-wise projection of the at least one slot.

3. (Currently amended) The combustor liner of claim 1 further comprising at least one crack formed across a thickness of the at least one monolithic ceramic block, and extending from the first face to the second face, and delimiting two fractions of the at least one monolithic ceramic block, wherein the ceramic fibers extending outside the second face bridge the two fractions of the at least one monolithic ceramic block to one another and hold them together.

4. (Currently amended) The combustor liner of claim 1 comprising at least two of said at least one monolithic ceramic block, wherein the ceramic fibers extending outside the second face bridge the at least two of said at least one monolithic ceramic block to one another and hold them together.

5. (Currently amended) The combustor liner of claim 1 further comprising a 2D pattern of slots formed in the first face of the at least one monolithic ceramic block, the slots intersecting one another in the 2D pattern.

6. (Currently amended) The combustor liner of claim 1 further comprising a support element extending alongside the second face and snugly engaged within a portion of the ceramic fibers extending outside the second face.

9. (Currently amended) The combustor liner of claim 1 wherein the combustor liner extends annularly, and the first face forms a radially outer delimitation to the combustion chamber.

10. (Currently amended) The combustor liner of claim 1 wherein the combustor liner extends annularly, and the first face forms a radially inner delimitation to the combustion chamber.

11. (Currently amended) A gas turbine engine comprising, in serial flow communication, a compressor section, a combustor section, and a turbine section, the combustor section comprising
a combustor liner having :
at least one monolithic ceramic block having a first face exposed to a combustion chamber and a second face opposite the first face, and
a 3D fabric of ceramic fibers extending from a first fabric face to a second fabric face opposite the first fabric face, the 3D fabric of ceramic fibers having an embedded portion embedded inside the at least one monolithic ceramic block and having a free fiber portion extending outside the second face of the monolithic ceramic block, away from the combustion chamber, the first fabric face embedded inside the monolithic ceramic block, the second fabric face located outside the monolithic ceramic block, the free fiber portion being free of the at least one monolithic ceramic block, a ceramic fiber of the ceramic fibers extending from within the at least one monolithic ceramic block to outside of the at least one monolithic ceramic block across the second face of the at least one monolithic ceramic block; and
the combustor section further comprising a cooling flow path extending alongside the second face.

12. (Currently amended) The gas turbine engine of claim 11 wherein the cooling flow path extends between the combustor liner and a casing of the combustor section.

13. (Currently amended) The gas turbine engine of claim 11 further comprising at least one crack formed across a thickness of the at least one monolithic ceramic block, and extending from the first face to the second face, and delimiting two fractions of the at least one monolithic ceramic block, wherein the ceramic fibers extending outside the second face bridge the two fractions of the at least one monolithic ceramic block to one another and hold them together.

14. (Currently amended) The gas turbine engine of claim 11 further comprising a support element extending alongside the second face and snugly engaged within a portion of the ceramic fibers extending outside the second face.

17. (Currently amended) The gas turbine engine of claim 11 wherein the combustor liner extends annularly, and the at least one monolithic ceramic block is configured in a manner that the first face thereof forms a radially outer delimitation to the combustion chamber or a radially inner delimitation to the combustion chamber.

18. (Currently amended) A method of operating a gas turbine engine combustor liner having at least one monolithic ceramic block having a first face and a second face opposite the first face, and a 3D fabric of ceramic fibers extending from a first fabric face to a second fabric face opposite the first fabric face, the 3D fabric of ceramic fibers having an embedded portion embedded inside the at least one monolithic ceramic block and having a free fiber portion extending outside the second face of the at least one monolithic ceramic block, away from the combustion chamber, and being free of the at least one monolithic ceramic block, the first fabric face embedded inside the at least one monolithic ceramic block, the second fabric face located outside the at least one monolithic ceramic block, a ceramic fiber of the ceramic fibers extending from within the at least one monolithic ceramic block to outside of the at least one monolithic ceramic block across the second face of the at least one monolithic ceramic block, the method comprising exposing the first face of the at least one monolithic ceramic block to combustion.

19. (Currently amended) The method of claim 18 further comprising exposing a portion of the ceramic fibers extending outside the second face to a cooling flow.

20. (Currently amended) The method of claim 19 further comprising a crack extending across a thickness of the at least one monolithic ceramic block, between the first face and the second face, the method further comprising sustaining a positive pressure difference between the first face and the second face, and thereby purging the crack by a portion of said cooling flow extending from the second face to the first face across the crack.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741


/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741